DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, lines 4-5: “third switch” should be changed to –fourth switch--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,895,921 in view of in view of Nungester et al. (US PGPub 2013/0113763). 

1.    A stylus for transmitting electrical signals carrying pressure information, comprising:
10,895,921 discloses at claim 26 The touch system of claim 25, wherein the first stylus comprising: 
a first component with variable impedance reflecting a pressure, wherein the first component is configured for receiving first signals encoded by a first pseudo-random number (PN) code;
a first component with variable impedance reflecting a pressure, wherein the first component is configured for receiving first signals encoded by the PN code in the first time period; 
a second component with fixed impedance, wherein the second component is configured for receiving second signals encoded by a second PN code; and
a second component with fixed impedance, wherein the second component is configured for receiving second signals encoded by the PN code in the second time period; and 
a conductive tip section configured for:
a conductive tip section configured for: 

receiving the first signals from the first component in the first time period; receiving the second signals from the second component in the second time period; 
transmitting electrical signals which is composed of the first signals and the second signals,
transmitting electrical signals which is composed of the first signals in the first time period; and transmitting electrical signals which is composed of the second signals in the second time period.
wherein the first PN code is orthogonal to the second PN code.



	However 10,895,921 does not disclose wherein the first PN code is orthogonal to the second PN code. 
While application claim 1 uses orthogonality of the first and second encoded signals (PN codes) to avoid interference between the first and second signals to thereby enable them to be transmitted and received properly as intended, and patented claim 25 uses time multiplexing to achieve the same purpose, it has been known in the art to make use of orthogonality of first and second signals to achieve such a known purpose. In the same art of communication between a stylus and its corresponding base station, Nungester discloses the known use of orthogonality between first and second signals ([0023], “the transmissions might also be encoded in a plurality of orthogonal frequencies”). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify 10,895,921 by specifically providing the codes being orthogonal, as taught by Nungester, for the purpose of using known alternative technology of distinguishing signals sent over a single transmitter. 

Claim 12 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,890,987 in view of in view of Nungester. 

1.    A stylus for transmitting electrical signals carrying pressure information, comprising:
10,890,987 discloses at claim 1. A stylus for transmitting electrical signals carrying pressure information, comprising: 
a first component with variable impedance reflecting a pressure, wherein the first component is configured for receiving first signals encoded by a first pseudo-random number (PN) code;
a first component with variable impedance reflecting a pressure, wherein the first component is configured for receiving first signals encoded by a pseudo-random number (PN) code in a first time period; 
a second component with fixed impedance, wherein the second component is configured for receiving second signals encoded by a second PN code; and
a second component with fixed impedance, wherein the second component is configured for receiving second signals encoded by the PN code in a second time period; and 
a conductive tip section configured for:
a conductive tip section configured for: 
receiving, simultaneously, the first signals from the first component and the second signals from the second component; and
receiving the first signals from the first component in the first time period; receiving the second signals from the second component in the second time period; 
transmitting electrical signals which is composed of the first signals and the second signals,
transmitting electrical signals which is composed of the first signals in the first time period; and transmitting electrical signals which is composed of the second signals in the second time period.
wherein the first PN code is orthogonal to the second PN code.




While application claim uses orthogonality of the first and second encoded signals (PN codes) to avoid interference between the first and second signals to thereby enable them to be transmitted and received properly as intended, and patented claim uses time multiplexing to achieve the same purpose, it has been known in the art to make use of orthogonality of first and second signals to achieve such a known purpose. In the same art of communication between a stylus and its corresponding base station, Nungester discloses the known use of orthogonality between first and second signals ([0023], “the transmissions might also be encoded in a plurality of orthogonal frequencies”). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify 10,895,921 by specifically providing the codes being orthogonal, as taught by Nungester, for the purpose of using known alternative technology of distinguishing signals sent over a single transmitter. 

2.    The stylus of claim 1, further comprising:
a controller configured for:
generating the first signals according to the first PN code; generating the second signals according the second PN code; transmitting the first signals to the first component; and transmitting the second signals to the second component.
10,890,987 further discloses at claim 2. The stylus of claim 1, further comprising: a controller configured for: generating the first signals according to the PN code; generating the second signals according the PN code; transmitting the first signals to the first component; and transmitting the second signals to the second component.


3.    The stylus of claim 2, further comprising:
at least one onboard sensor coupled to the controller, wherein the controller is further configured for:
generating data codes according to status of the at least one onboard sensor;

transmitting the first data codes to the first component, wherein the first component is further configured for receiving the first data codes from the controller,
wherein the conductive tip section is further configured for:
receiving the first data codes from the first component; and
transmitting the first data codes.



4.    The stylus of claim 2, further comprising:
at least one onboard sensor coupled to the controller, wherein the controller is further configured for:
generating data codes according to status of the at least one onboard sensor;
generating second data codes according to the data codes and the second PN code; and
transmitting the second data codes to the second component, wherein the second component is further configured for receiving the second data codes from the controller,
wherein the conductive tip section is further configured for:
receiving the second data codes from the second component;

transmitting the second data codes.



5.    The stylus of claim 2, wherein the controller is further configured for:
receiving a synchronization signal from an electronic device; and after the synchronization signal is received, executing the generating steps and the transmitting steps.
10,890,987 further discloses at claim 5. The stylus of claim 2, wherein the controller is further configured for: receiving a synchronization signal from an electronic device; and after the synchronization signal is received, executing the generating steps and the transmitting steps.


6.    The stylus of claim 5, wherein the controller is coupled to the conductive tip section for receiving the synchronization signal which is being transmitted from electrodes of a touch panel of the electronic device.
10,890,987 further discloses at claim 6. The stylus of claim 5, wherein the controller is coupled to the conductive tip section for receiving the synchronization signal which is being transmitted from electrodes of a touch panel of the electronic device.


7.    The stylus of claim 2, further comprising a human-machine interface for user’s input of PN codes, wherein the controller is further configured for receiving a setting instruction from the human-machine interface for designating a set of the first PN code and the second PN code.
10,890,987 further discloses at claim 7. The stylus of claim 2, further comprising a human-machine interface for user's input of PN codes, wherein the controller is further configured for receiving a setting instruction from the human-machine interface for designating the PN code.


8.    The stylus of claim 2, further comprising at least one of following device coupled to the 
a visual indicator; and an audio indicator.



9.    The stylus of claim 1, further comprising:
a first signal circuit, coupled to the first component and a touch sensitive processing apparatus, configured for propagating the first signals from the touch sensitive processing apparatus to the first component; and
a second signal circuit, coupled to the second component and the touch sensitive processing apparatus, configured for propagating the second signals from the touch sensitive processing apparatus to the second component.
10,890,987 further discloses at claim 9. The stylus of claim 1, further comprising: a first signal circuit, coupled to the first component and a touch sensitive processing apparatus, configured for propagating the first signals from the touch sensitive processing apparatus to the first component; and a second signal circuit, coupled to the second component and the touch sensitive processing apparatus, configured for propagating the second signals from the touch sensitive processing apparatus to the second component.


10.    The stylus of claim 1, further comprising:
a third switch configured for receiving the first signals; and a third component with fixed impedance, coupled to the third switch and the conductive tip section,
wherein the third switch is selectively being opened or closed, the first signals are propagated through the third switch and the third component to the conductive tip section when the third switch is being closed.
10,890,987 further discloses at claim 10. The stylus of claim 1, further comprising: a third switch configured for receiving the first signals in the first time period; and a third component with fixed impedance, coupled to the third switch and the conductive tip section, wherein the third switch is selectively being opened or closed, the first signals are propagated through the third switch and the third component to the conductive tip section when the third switch is being closed.



a fourth switch configured for receiving the second signals; and a fourth component with fixed impedance, coupled to the third switch and the conductive tip section,
wherein the fourth switch is selectively being opened or closed, the second signals are propagated through the fourth switch and the fourth component to the conductive tip section when the fourth switch is being closed.
10,890,987 further discloses at claim 11. The stylus of claim 1, further comprises: a fourth switch configured for receiving the second signals in the second time period; and a fourth component with fixed impedance, coupled to the third switch and the conductive tip section, wherein the fourth switch is selectively being opened or closed, the second signals are propagated through the fourth switch and the fourth component to the conductive tip section when the fourth switch is being closed.


	Claims 12-22 are method claims drawn to the device of claims 1-11 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 1 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/672862 in view of Nungester.
This is a provisional nonstatutory double patenting rejection.

1.    A stylus for transmitting electrical signals carrying pressure information, comprising:
2020/0064941 discloses at claim 26. The touch system of claim 25, wherein the first stylus comprising: 
a first component with variable impedance reflecting a pressure, wherein the first component is configured for receiving first signals encoded by a first pseudo-random number (PN) code;
a first component with variable impedance reflecting a pressure, wherein the first component is configured for receiving first signals encoded by the first PN code; 
a second component with fixed impedance, wherein the second component is configured for 


a conductive tip section configured for: 
receiving, simultaneously, the first signals from the first component and the second signals from the second component; and
receiving, simultaneously, the first signals from the first component and the second signals from the second component; and 
transmitting electrical signals which is composed of the first signals and the second signals,
transmitting the electrical signals which is composed of the first signals and the second signals
wherein the first PN code is orthogonal to the second PN code.



However 2020/0064941 does not disclose wherein the first PN code is orthogonal to the second PN code. 
While application claims use orthogonality of the first and second encoded signals (PN codes) to avoid interference between the first and second signals to thereby enable them to be transmitted and received properly as intended, and patented claims use time multiplexing to achieve the same purpose, it has been known in the art to make use of orthogonality of first and second signals to achieve such a known purpose. In the same art of communication between a stylus and its corresponding base station, Nungester discloses the known use of orthogonality between first and second signals ([0023], “the transmissions might also be encoded in a plurality of orthogonal frequencies”). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify 10,895,921 by specifically providing the codes being orthogonal, as taught by Nungester, for the purpose of using known alternative technology of distinguishing signals sent over a single transmitter. 

Claim 12 is a method claim drawn to the device of claim 1 and is therefore interpreted and rejected based on similar reasoning. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US PGPub 2011/0193776) in view of Zachut (US PGPub 2010/0155153) further in view of Nungester. 

Regarding claim 1, Oda discloses a stylus (figs. 1-3A, pointer 2) for transmitting electrical signals carrying pressure information, comprising:
a first component with variable impedance reflecting a pressure ([0042], the variable capacitor 22 is a capacitor that varies its capacitance value in response to a pressure applied thereto), wherein the first component is configured for receiving first signals (figs. 2 and 3A and [0045], a second code C2 outputted from the second code production section 27 are used to carry out pressure detection) encoded by a first pseudo-random number (PN) code ([0114], the first code production section 26 and the second code production section 27 have a configuration similar to that of the embodiment described hereinabove and produce and output a first code C1 and a second code C2, respectively. Further, as the codes to be produced, a spread code represented by a PN code can be applied);
a second component with fixed impedance ([0052], a switch 143 in a predetermined period t1. In particular, the switch 143 is turned ON once by the timing control circuit 141 to discharge the charge of the variable capacitor 22 and is then turned OFF. Further, while turning the switch 143 OFF, the timing control circuit 141 instructs the first code production section 26 to produce a first code C1), wherein the second component is configured for receiving second signals ([0045], first code C1 outputted from the 
a section configured for:
receiving, simultaneously, the first signals from the first component and the second signals from the second component ([0043], codes (C1 and C2) outputted from the integrated circuit 23 are added together through resistors (R1 and R2) and then supplied to the first electrode 20 and the second electrode 21); and
transmitting electrical signals which is composed of the first signals and the second signals ([0008], the pointer transmits the signal produced by the transmission signal production section),
	However Oda does not disclose the section of the stylus being a conductive tip section; and wherein the first PN code is orthogonal to the second PN code.
	Oda discloses a second of the stylus for transmitting electrical signals, however Oda does not specify where on the stylus the transmission section is and is silent regarding the section of the stylus being a conductive tip section. In a similar field of endeavor Zachut discloses the section of the stylus being a conductive tip section ([0075] and fig. 1, tip 440 of stylus 44 is operative as an antenna of transmission unit 460 and/or an electric dipole. For example, one output of pulse generator 420 is electrically connected to stylus tip 440). 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the section of Oda to clarify that it is a conductive tip section, as taught by Zachut, for the purpose of rearranging where on the stylus the transmitter is located as disclosed at [0075] of Zachut. 
	Oda discloses transmitting the first PN code and the second PN code using a time difference ([0114]) instead of the first PN code is orthogonal to the second PN code. However, in the same art of communication between a stylus and its corresponding base station, Nungester discloses the known alternative of using orthogonality between first and second signals ([0023], “the transmissions might also 
	Therefore it would have been obvious to one of ordinary skill in the art to modify Oda and Zachut by specifically providing the codes being orthogonal, as taught by Nungester, for the purpose of using known alternative technology of distinguishing data sent over a single transmitter. 

Regarding claim 2, Oda further discloses further comprising:
a controller configured for:
generating the first signals according to the first PN code ([0048], integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28, and a clock signal and other signals necessary for the control are produced by the control circuit); 
generating the second signals according the second PN code ([0048], integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28, and a clock signal and other signals necessary for the control are produced by the control circuit); 
transmitting the first signals to the first component ([0114], the first code production section 26 and the second code production section 27 have a configuration similar to that of the embodiment described hereinabove and produce and output a first code C1 and a second code C2, respectively); and 
transmitting the second signals to the second component ([0114], the first code production section 26 and the second code production section 27 have a configuration similar to that of the embodiment described hereinabove and produce and output a first code C1 and a second code C2, respectively).

Regarding claim 3, Oda further discloses further comprising:
at least one onboard sensor ([0043], signals are transmitted to the position detector 3 through the first electrode 20 and the second electrode 21) coupled to the controller ([0048], the integrated circuit 23 
wherein the controller is further configured for:
generating data codes according to status of the at least one onboard sensor ([0048], integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28, and a clock signal and other signals necessary for the control are produced by the control circuit);
generating first data codes according to the data codes and the first PN code ([0048], integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28, and a clock signal and other signals necessary for the control are produced by the control circuit); and
transmitting the first data codes to the first component ([0114], the first code production section 26 and the second code production section 27 have a configuration similar to that of the embodiment described hereinabove and produce and output a first code C1 and a second code C2, respectively), 
wherein the first component is further configured for receiving the first data codes from the controller ([0048], the integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28),
wherein the conductive tip section is further configured for:
receiving the first data codes from the first component ([0043], codes (C1 and C2) outputted from the integrated circuit 23 are added together through resistors (R1 and R2) and then supplied to the first electrode 20 and the second electrode 21); and
transmitting the first data codes ([0008], the pointer transmits the signal produced by the transmission signal production section).

Regarding claim 4, Oda further discloses further comprising:
at least one onboard sensor ([0044], the variable capacitor 22 disposed as a pressure detection element has a configuration that the capacitance thereof varies in response to a pressure (so-called "pen 
wherein the controller is further configured for:
generating data codes according to status of the at least one onboard sensor ([0048], integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28, and a clock signal and other signals necessary for the control are produced by the control circuit);
generating second data codes according to the data codes and the second PN code ([0048], integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28, and a clock signal and other signals necessary for the control are produced by the control circuit); and
transmitting the second data codes to the second component ([0114], the first code production section 26 and the second code production section 27 have a configuration similar to that of the embodiment described hereinabove and produce and output a first code C1 and a second code C2, respectively), 
wherein the second component is further configured for receiving the second data codes from the controller ([0048], the integrated circuit 23 includes a control circuit (not shown) for controlling operation of the transmission code production section 28),
wherein the conductive tip section is further configured for:
receiving the second data codes from the second component ([0043], codes (C1 and C2) outputted from the integrated circuit 23 are added together through resistors (R1 and R2) and then supplied to the first electrode 20 and the second electrode 21); and
transmitting the second data codes ([0008], the pointer transmits the signal produced by the transmission signal production section).


a first signal circuit, coupled to the first component and a touch sensitive processing apparatus, configured for propagating the first signals from the touch sensitive processing apparatus to the first component ([0044], the variable capacitor 22 disposed as a pressure detection element has a configuration that the capacitance thereof varies in response to a pressure (so-called "pen pressure") applied to the pen tip); and
a second signal circuit, coupled to the second component and the touch sensitive processing apparatus, configured for propagating the second signals from the touch sensitive processing apparatus to the second component ([0043], the second electrode 21 is, in the present example, a substantially cylindrical electrode and is disposed in such a manner as to surround the first electrode 20).

Claims 12-15 and 20 are method claims drawn to the apparatus of claims 1-4 and 9 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 5, 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oda, Zachut and Nungester further in view of Wigdor (US PGPub 2017/0262135). 

Regarding claim 5, the combination of Oda, Zachut and Nungester does not disclose wherein the controller is further configured for: receiving a synchronization signal from an electronic device; and after the synchronization signal is received, executing the generating steps and the transmitting steps.
In a similar field of endeavor of stylus input devices, Wigdor discloses wherein the controller is further configured for:
receiving a synchronization signal from an electronic device; and 
after the synchronization signal is received, executing the generating steps and the transmitting steps ([0209], the optical signal could be generated by the computer display below the sensor sheet, allowing the pens to be synchronized using almost no additional hardware). 


Regarding claim 6, the combination of Oda, Zachut and Nungester does not disclose wherein the controller is coupled to the conductive tip section for receiving the synchronization signal which is being transmitted from electrodes of a touch panel of the electronic device.
In a similar field of endeavor of stylus input devices, Wigdor discloses wherein the controller is coupled to the conductive tip section for receiving the synchronization signal which is being transmitted from electrodes of a touch panel of the electronic device ([0209], the optical signal could be generated by the computer display below the sensor sheet, allowing the pens to be synchronized using almost no additional hardware). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Oda, Zachut and Nugnester to include synchronization, as taught by Wigdor for the purpose of allowing additional pens without requiring significant additional hardware as disclosed at [0209] of Wigdor. 

Claims 16 and 17 are method claims drawn to the apparatus of claims 5 and 6 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oda, Zachut and Nungester further in view of Ericson et al. (US PGPub 2009/0078475).

Regarding claim 7, the combination of Oda, Zachut and Nungester does not disclose further comprising a human-machine interface for user’s input of PN codes, wherein the controller is further configured for receiving a setting instruction from the human-machine interface for designating a set of the first PN code and the second PN code.
	Ericson discloses further comprising a human-machine interface for user’s input of PN codes, wherein the controller is further configured for receiving a setting instruction from the human-machine 
	Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Oda, Zachut and Nungester by specifically providing a human-machine interface as taught by Ericson, for the purpose of improving user experience by providing select ability by the user. 

Regarding claim 8, the combination of Oda, Zachut and Nungester does not disclose further comprising at least one of following device coupled to the controller for indicating a set of the first PN code and the second PN code: a visual indicator; and an audio indicator.
Ericson discloses further comprising at least one of following device coupled to the controller for indicating a set of the first PN code and the second PN code:
a visual indicator; and 
an audio indicator ([0102], the pen may also include an MMI (Man Machine Interface) which is selectively activated for user feedback. The MMI may include a display, an indicator lamp, a vibrator, a speaker, etc.).
Therefore it would have been obvious to one of ordinary skill in the art to modify Oda, Zachut and Nungester by specifically including the indicator as taught by Ericson, for the purpose of improving user experience by providing user feedback. 

Claims 18 and 19 are method claims drawn to the apparatus of claims 7 and 8 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Oda, Zachut and Nungester further in view of Jarrett et al. (US PGPub 2008/0154573). 

Regarding claim 10, Oda, Zachut and Nungester does not disclose further comprising:
a third switch configured for receiving the first signals; and a third component with fixed impedance, coupled to the third switch and the conductive tip section, wherein the third switch is 
In a similar field of endeavor of pen devices, Jarrett discloses further comprising:
a third switch configured for receiving the first signals ([0040], digital eraser 514); and 
a third component with fixed impedance, coupled to the third switch and the conductive tip section (fig. 5, digital eraser 514),
wherein the third switch is selectively being opened or closed, the first signals are propagated through the third switch and the third component to the conductive tip section when the third switch is being closed ([0040], digital pen 504 may include a pen tip 510, a pen barrel button 512, and a digital eraser 514. Pen barrel button 512 may have pre-defined functionality and/or user-defined functionality. A single pen barrel button 512 is shown for clarity but alternative embodiments may include additional pen buttons).
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Oda, Zachut and Nungester by specifically providing a third switch, as taught by Jarrett, for the purpose of improving user experiencing by providing more options to input further data. 

Regarding claim 11, Oda, Zachut and Nungester does not disclose further comprises: a fourth switch configured for receiving the second signals; and a fourth component with fixed impedance, coupled to the third switch and the conductive tip section, wherein the fourth switch is selectively being opened or closed, the second signals are propagated through the fourth switch and the fourth component to the conductive tip section when the fourth switch is being closed.
In a similar field of endeavor of pen devices, Jarrett discloses further comprises:
a fourth switch configured for receiving the second signals ([0040], pen barrel button 512); and 
a fourth component with fixed impedance, coupled to the third switch and the conductive tip section (fig. 5, pen barrel button 512),
wherein the fourth switch is selectively being opened or closed, the second signals are propagated through the fourth switch and the fourth component to the conductive tip section when the fourth switch is being closed ([0040], digital pen 504 may include a pen tip 510, a pen barrel button 512, 
Therefore it would have been obvious to one of ordinary skill in the art to modify the system of Oda, Zachut and Nungester by specifically providing a fourth switch, as taught by Jarrett, for the purpose of improving user experiencing by providing more options to input further data. 

Claims 21 and 22 are method claims drawn to the apparatus of claims 10 and 11 respectively and are therefore interpreted and rejected based on similar reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lohbihler (US PGPub 2006/0166681) discloses the multiple device detection system for locating multiple radio transmitting devices and extracting data signals from the transmitting devices (fig. 2). 
Ningrat et al. (US PGPub 2015/0338950) discloses a touch screen device that allows users to interact with content displayed on a touch screen using a stylus that emits multiple wireless signals when touched to the touch screen (fig. 1A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693